On December 14,1993, the Defendant was sentenced to ten (10) years at Montana State Prison for the offense of ESCAPE, a Felony. Five (5) years of the sentence are suspended with conditions. The defendant shall complete an In-Patient Drug and Alcohol Treatment Program before being eligible for parole. The defendant shall serve 188 days in the Gallatin County Detention Center and shall receive credit for 188 days previously served as of December 14, 1993. Plus other conditions as listed in the December 14,1993 Judgment.
On March 25, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was represented by Martin Lambert, Deputy County Attorney.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to have his application for sentence review dismissed.
The Court took his motion under consideration and there was no objection from Martin Lambert, Deputy County Attorney.
IT IS HEREBY ORDERED that the petition is dismissed with prejudice.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank Mr. Savage for representing himself and also wishes to thank Mr. Lambert for representing the State of Montana.